Citation Nr: 0932268	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-32 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for bilateral hearing loss, from November 6, 2003 until July 
25, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss, from July 26, 2007.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1946 until 
May 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A January 2008 rating decision granted a 20 percent 
evaluation for bilateral hearing loss, effective July 26, 
2007.  The Veteran has not withdrawn his claim and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Indeed, 
he submitted a Notice of Disagreement, in February 2008, with 
the grant of 20 a percent disability rating and requested a 
50 percent disability rating.

The issue of a disability rating in excess of 20 percent for 
bilateral hearing loss from July 26, 2007 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 6, 2003, to January 26, 2008, the Veteran's 
bilateral hearing loss was characterized by no more than 
Level I right ear hearing and Level VII left ear hearing.  

2.  From January 26, 2008, the Veteran's bilateral hearing 
loss has been characterized by Level II right ear hearing and 
Level VIII left ear hearing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
rating for bilateral hearing loss, from November 6, 2003 
until July 25, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss from July 26, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
bilateral hearing loss.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations, including in October 2006 and January 2008.  

The Court has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  It was also found that 
an audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet.App. 447 (2007).

The audiologist who conducted the January 2008 VA audio 
examination elicited from the Veteran that he had difficulty 
hearing in noise.  This was sufficient to comply with the 
applicable VA policies.  See Martinak, 21 Vet.App. at 455 (VA 
audiologist's indication in a report that the Veteran's 
hearing loss affected his ability to sleep was sufficient to 
comply with requirements of VA's own internal guidance 
documents that VA audiologists describe the effects of a 
hearing disability on occupational functioning and daily 
activities).  The Veteran has also reported difficulty 
hearing the television and his church services.

The Board also notes that a September 2004 audiogram from a 
private audiologist  is of record, but does not provide 
interpreted information or appear to conform to VA standards, 
as indicated in 38 C.F.R. § 4.85, including providing a 
controlled speech discrimination test under the Maryland CNC.  
The Board finds that the interpretation of this audiogram is 
unnecessary as a more recent audiological study has been 
conducted by a VA examiner, which meets VA standards and can 
be used to determine the Veteran's level of hearing loss at 
the time of his claim. As such, the Veteran is not prejudiced 
by the non-consideration of this information.

In a May 2009 statement, the Veteran claimed that this 
disability had worsened since the most recent VA examination, 
which would ordinarily require VA to afford him another VA 
examination to determine the current nature and severity of 
his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
Here, however, the Board notes that the Veteran is actually 
already receiving a rating in excess of the level of hearing 
demonstrated by the evidence of record.  The Veteran has not 
demonstrated his hearing is in fact worse than his current 
rating, as opposed to the rating demonstrated by the previous 
evidence of record.  As such, a remand to afford him a 
contemporaneous VA examination is not necessary.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is more severe than 
indicated by the noncompensable disability rating granted 
prior to July 26, 2007.   He further contends that his 
hearing loss is more severe than indicated by the 20 percent 
disability rating granted from July 26, 2007.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:
 
TABLE VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




TABLE VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 
TABLE VII
 PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing.  When hearing loss is service connected 
in only one ear, the non-service connected ear will be 
assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

The Veteran's VA outpatient treatment records indicate 
complaints of, and treatment for, hearing loss.  A December 
2002 VA audiology consult, the Veteran's initial audiology 
visit, noted that he complained of gradual hearing loss over 
the last 4 to 5 years, which was worse for the left ear.  The 
examiner found right and left ear hearing within normal 
limits, through 2 KHz for the right ear and .5 KHz for the 
left ear; both ears had hearing sloping to moderate-severe 
sensorineural hearing loss.

The Veteran's private medical records also generally indicate 
that the Veteran has a history of being treated for hearing 
loss.  The September 2004 private medical record, by Dr. 
K.T., diagnosed the Veteran with asymmetrical, left-sided 
sensorineural hearing loss.  

The Veteran underwent a VA audiological examination in 
October 2006.  The examiner found the Veteran to have mild to 
moderately severe sensorineural hearing loss.  The examiner 
noted that the right ear had a mild to moderately severe high 
frequency sensorineural hearing loss and the left ear had an 
essentially flat mild to moderately-severe sensorineural 
hearing loss.  The audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
35
60
60
43.75
LEFT
60
60
65
65
62.5

The Veteran's CNC speech recognition scores were 96 percent 
for the right ear and 58 percent for the left ear.  The right 
ear had an average decibel loss of 43.75 and the left ear had 
an average of 62.5, which in order to grant the Veteran the 
benefit of the doubt, will be rounded up.  Under 38 C.F.R. 
§ 4.85, using Table VI, these findings correspond to Level I 
hearing for the right ear and Level VII for the left ear.  
After plotting the hearing loss findings on Table VII, the 
Veteran is found to warrant a noncompensable disability 
rating.

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable in 
this case, because the VA examination demonstrated puretone 
thresholds at each of the four specified frequencies of 55 
decibels or more for the left ear.  Using Table VIa, these 
findings correspond to Level V left ear hearing.  However, 
after plotting the hearing loss findings on Table VII, the 
Veteran is still found to warrant a noncompensable disability 
rating.

The Veteran also underwent a VA audiological review in July 
2006.   The examiner found right ear hearing within normal 
limits through 1.5 KHz, sloping to a moderate-severe 
sensorineural hearing loss.  Left ear hearing was within 
normal limits through .5 KHz, sloping to a moderate-severe 
sensorineural hearing loss.  The Veteran's speech recognition 
score was 100 percent, excellent, for the right ear and 56 
percent, poor, for the left ear.  The examiner found no 
significant change in the Veteran's hearing thresholds from 
2002.

Another VA examination was provided in January 2008.  The 
Veteran reported difficulty hearing in noise.  The examiner 
found right ear sensorineural hearing loss, mild to 
moderately severe and left ear sensorineural hearing loss, 
mild to severe.  

The January 2008 audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
35
65
65
47.5
LEFT
60
70
70
70
67.5

The Veteran's CNC speech recognition scores were 88 percent 
for the right ear and 56 percent for the left ear.  The 
average decibel loss was 47.5 for the right ear and 67.5 for 
the left ear.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level II hearing loss for the right 
ear and Level VIII hearing loss for the left ear.  After 
plotting the hearing loss findings on Table VII, the Veteran 
is found to warrant a 10 percent disability rating. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable in 
this case because the VA examination demonstrated puretone 
thresholds at each of the four specified frequencies of 55 
decibels or more for the left ear.  Using Table VIa, these 
findings correspond to Level V left ear hearing.  However, 
after plotting the hearing loss findings on Table VII, the 
Veteran is still found to warrant a 10 percent disability 
rating.

The record also generally indicates that the Veteran received 
VA outpatient treatment for his hearing loss, including 
providing assistance with his hearing aids, but that those 
treatments did not include information necessary for a rating 
evaluation.

The record does not indicate that the Veteran warrants a 
compensable disability rating prior to July 26, 2007 or a 
disability rating in excess of 20 percent from that date.  
The RO appears to have based the effective date of the 
Veteran's current 20 percent disability rating on the date of 
the Veteran's July, 26, 2007 Notice of Disagreement with the 
June 2007 rating decision granting service connection for 
bilateral hearing loss, with a noncompensable rating, 
effective November 6, 2003.  

Although the Veteran has a long history of hearing loss, the 
only hearing loss study that can be used for evaluation prior 
to July 26, 2007 is the October 2006 VA examination, which 
found Level I hearing for the right ear and Level VII for the 
left ear.  Such findings correspond to a noncompensable 
disability rating.

The only hearing loss study that can be used for evaluation 
purposes from July 26, 2007 is the January 2008 VA 
examination.  The January 2008 VA examination found Level II 
hearing loss for the right ear and Level VIII hearing loss 
for the left ear, which corresponds with a 10 percent 
disability rating, not the higher 20 percent disability 
rating assigned by the RO.

Hearing loss findings consistent with a compensable 
disability rating were not of record until the January 2008 
VA examination, after the July 26, 2007 effective date 
currently in effect for a 20 percent evaluation.  There is no 
other medical evidence of record that can be used for rating 
purposes to indicate that the Veteran's hearing decreased 
prior to July 26, 2007, for a compensable rating prior to 
that time.  

Finally, the Board finds that the bilateral hearing loss 
disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hearing loss.  
Treatment has been very limited; the Veteran is not shown to 
have been frequently hospitalized due to his hearing loss.  
Accordingly, the claims will not be referred for extra-
schedular consideration

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for a 
compensable evaluation, prior to July 26, 2007, is denied.  
The Veteran's claim for a disability rating in excess of 20 
percent, from July 26, 2007, is denied.


ORDER

An initial, compensable disability rating for bilateral 
hearing loss, from November 6, 2003 until July 25, 2007, is 
denied.

A disability rating in excess of 20 percent for bilateral 
hearing loss, from July 26, 2007, is denied.


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


